COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Ted B. Lyon III v. Building Galveston, Inc.

Appellate case number:      01-19-00571-CV

Trial court case number:    10-CV-2353

Trial court:                405th District Court of Galveston County

       Appellant, Ted B. Lyon III, has filed an unopposed motion to transfer the clerk’s
record and reporter records filed in No. 01-15-00664-CV, Ted. B. Lyon, III v. Building
Galveston, Inc. d/b/a Building Solutions, to this appeal. The motion is granted.
       Accordingly, the Clerk of this Court is directed to copy the clerk’s record, filed on
September 28, 2015; the supplemental clerk’s record, filed on October 27, 2015; and
reporter’s record, filed on September 29, 2015, in No. 01-15-00664-CV, and file the
copies in No. 01-19-00571-CV.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd______________________________
                    Acting individually  Acting for the Court

Date: __August 29, 2019___




                                             1